Citation Nr: 1111690	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  08-07 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for cervical radiculopathy of the bilateral arms.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In March 2010, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, and it now returns to the Board for appellate review. 

In December 2009, the Veteran testified at a personal hearing before the undersigned, sitting at the RO.  A transcript of the hearing is associated with the claims file.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Veteran has a disability of cervical radiculopathy of bilateral arms that is proximately due to service-connected cervical strain. 


CONCLUSION OF LAW

Cervical radiculopathy of bilateral arms is proximately due to service-connected cervical strain.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision herein to grant service connection for cervical radiculopathy of bilateral upper extremities is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) and the implementing regulations.  Additionally, the Board observes that the grant of the claim renders moot lack of compliance, if any exists, with the Board's orders in the March 2010 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Disability which is proximately due to or the result of service-connected disease or injury shall be service-connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

While this appeal was pending, VA amended 38 C.F.R. § 3.310, the regulation concerning secondary service connection.  See 71 Fed. Reg. 52,744 (September 7, 2006).  The amended text states that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310 (2009); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran contends that he suffers from numbness and tingling in his bilateral upper extremities that is due to his service-connected cervical spine disability.  Thus, he contends that service connection for cervical radiculopathy of the bilateral arms is warranted on a secondary basis.

Service treatment records reflect a history of cubital tunnel syndrome.  Post-service private treatment records show that the Veteran has received facet injections as treatment for cervical radiculopathy.  A December 2002 private treatment record shows complaints of numbness in the bilateral hands with a note that carpal tunnel syndrome was a differential diagnosis for the Veteran's symptoms.  A January 2003 private treatment record also reflects that an EMG showed slowing of the left ulnar nerve at the elbow. 

The May 2010 VA examiner found that the Veteran's upper extremity symptoms were without definite cause.  In making this determination, he noted that nerve conduction studies did not reveal a peripheral neuropathy and that imaging revealed a lack of neuroforaminal compromise that would result in cervical neuropathy.  However, he also observed that a neurological consultation by Dr. H led to an assessment of cervical degenerative joint disease with pain and dyesthesias, which suggests a sensory deficit associated with the service-connected cervical spine disability.   Moreover, the examiner stated that he could not find evidence of cervical radiculopathy without addressing the apparent contradiction of the injections the Veteran had received for such a diagnosis.  

Based on the above facts, the Board finds that the Veteran has neurological symptoms of the bilateral upper extremities that are at least as likely as not due to cervical spine radiculopathy.  In reaching this conclusion, the Board observes that there is a diagnosis of cervical radiculopathy of record and that, even though there are other possible disorders causing the Veteran's symptoms, the evidence is insufficient for the Board to conclude that a preponderance of the evidence is against the cause being cervical radiculopathy. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  As discussed, in this case, the evidence demonstrating the presence of cervical radiculopathy is in equipoise with the evidence assigning another cause to the symptoms in question.  Therefore, the Board resolves all reasonable doubt in the Veteran's favor, and the claim for service connection for cervical radiculopathy of the bilateral arms is granted. 
  

ORDER

Service connection for cervical radiculopathy of the bilateral arms is granted as secondary to service-connected cervical strain.




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


